The record in this case shows the necessity for a compliance by the Corporation Commission with the provisions of the statute which require the Corporation Commission to *Page 209 
make rules for the prevention of waste of crude oil prior to any attempt by the Corporation Commission to prevent such waste. The statute requires the Corporation Commission, under certain circumstances, to prevent waste, but the statute making that requirement and giving the Corporation Commission authority to act is just as specific in its requirement that, before the Corporation Commission may act to prevent waste of crude oil, it must provide rules providing the procedure by which its authority to prevent waste is to be exercised. Under that statute, before the Corporation Commission is authorized to ascertain the potential production of any oil well, it is required to adopt rules providing the manner in which the potential production of all oil wells is to be ascertained. The Corporation Commission is not authorized to ascertain the production of an oil well in the manner it then thinks advisable, and without having adopted rules providing the manner in which the production of all oil wells shall be ascertained. To hold that it had that authority would be to hold that it was authorized to do what the record in this case shows it has done, which is to ascertain the production of one oil well in a different manner than that used in the ascertaining of the production of other wells. If the potential production of oil wells is to be taken through a choke or other appliances operating to reduce the amount of the production, the Corporation Commission must adopt a rule to that effect, and must apply that practice to all wells. I am calling attention to the evident failure of the Corporation Commission to comply with the plain and unambiguous provisions of the statute.